Case 17-06404   Doc 40-4   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Loan
                            Modification Page 1 of 6




Exhibit D
Case 17-06404   Doc 40-4   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Loan
                            Modification Page 2 of 6




Exhibit D
Case 17-06404   Doc 40-4   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Loan
                            Modification Page 3 of 6




Exhibit D
Case 17-06404   Doc 40-4   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Loan
                            Modification Page 4 of 6




Exhibit D
Case 17-06404   Doc 40-4   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Loan
                            Modification Page 5 of 6




Exhibit D
Case 17-06404   Doc 40-4   Filed 02/06/20 Entered 02/06/20 16:31:16   Desc Loan
                            Modification Page 6 of 6




Exhibit D
